                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

BILLY CUPIT and LINDA CUPIT                                                   PLAINTIFFS

V.                                                              NO. 3:19-CV-207-DMB-RP

C. R. BARD INCORPORATED and
BARD PERIPHERAL VASCULAR
INCORPORATED                                                                DEFENDANTS


                                ORDER CLOSING CASE

       On September 25, 2019, the parties filed a notice “[p]ursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii),” stipulating by agreement to the dismissal of this case “without

prejudice and without costs.” Doc. #14. Accordingly, this case is CLOSED.

       SO ORDERED, this 30th day of September, 2019.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE
